Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office action is in response to amendments filed February 5, 2021, wherein claims 1, 5, and 10 were amended, and claims 2-4 and 6-9 were canceled, claim 15 was added, and claims 11-14 were previously withdrawn.  

Specification
The disclosure is objected to because of the following informalities: the “normally-open on/off switch” recited in claim 1, line 4 has not been described in Applicant’s specification.  The specification should be amended to contain the recited element.    Appropriate correction is required.
Claim Objections
Claims 1 and 5 are objected to because of the following informalities: in claims 1 and 5, at lines 5 and 3, respectively, “on or off” should properly be –on--, in that Applicant’s disclosure only supports the motor being turned on when the circuit is closed or completed.
Claim 10 is objected to as being dependent from a canceled claim.  Each of claims 5 and 10 were previously dependent from claim 4.  With the cancellation of claim 4, claim 5 was amended to depend from claim 1, while claim 10 was not.  In the interest of compact prosecution and for purposes of this Office action, claim 10 will be interpreted as being dependent from claim 1.  
Appropriate correction is required. 
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 5, 10, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, amended claim 1 recites a combination of distinct embodiments of the disclosed invention as a single invention.  For example, the embodiment having a basket (“290”, Figs 4-7 and 9) does not also comprise a filter and ring (Fig 10).   Nor are the switch limitations of claims 5 and 10 consistent with the embodiment that comprises the ring and filter (a switch that is positioned a distance from the housing, claim 5, or that is disposed on the end of the nozzle claim 10).  The switch of the embodiment of Figure 10 is a trigger mounted directly on the housing.  
Claims 5, 10, and 15 are rejected as being dependent from a rejected claim. Appropriate action is necessary.  No new matter should be entered.  





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 5, 10, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the collection container” and “the container" and there is insufficient antecedent basis for these limitations in the claim.  
Claim 5 recites “when a user depresses the switch, a circuit is completed and the motor is turned on or off,” which lacks antecedent support in that the functional relationship, the user, and the circuit were previously recited in claim 1 and it is not clear what additional limitation is intended.  
Claim 10 recites “the end” which also lacks proper antecedent support.  
Claim 15 recites “the closer the hose element” where “the hose element” lacks proper antecedent support.  Consider –the closer each respective hose element--.  
Claims 5, 10, and 15 are rejected as being dependent from a rejected claim. Appropriate action is necessary.  No new matter should be entered.  


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 10 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 10 (which depends from claim 1), requires that the switch be mounted on an end of the nozzle, but the switch of claim 1 is an element of the housing, not the nozzle, that is, claim 10 does not contain all the limitations of claim 1.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 15 is rejected as being dependent from a rejected claim. Appropriate action is necessary.  No new matter should be entered.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US-20120222251-A1 (Conrad), and in view of US-8925142-B2 (Orubor) and US-20170220351-A1 (Sjoberg), all of record.  

Regarding Claim 1, Conrad discloses:
a vacuum cleaner (FIG. 1, “100”) comprising:

	the housing further including a means for activating the motor, the means for activating the motor being a normally-open on/off switch, whereby when a user depresses the switch (“156”), a circuit (FIG. 13, “158”) is completed and the motor is turned on or off  (switch “156” controls actuation of the suction motor, FIG 7, [0053-56], also [0052]: “Control circuit 158 may be of various designs which include main power switch 156 and enable main power switch 156 to be used to selectively actuate the suction motor 114.”),
	a collection basket (FIG. 11, “118”) contained within the bottom receptacle, the collection basket being attached to the bottom receptacle (consider Paragraph [0043]: “The cyclone chamber 118 is bounded by a sidewall 122”), 
a filter (FIG 13, “218” [0081-82]) contained within the collection container (FIG 13, collection chamber “186” [0080]) to separate debris, the filter being disposed around a ring (FIG 13, ring of ribs 232 [0084] that is attached to the container; and
	a hose (FIG. 1, “109”) for gathering debris being in communication with the housing and the bottom receptacle (consider FIG. 1: where the hose, at one end of “109a”, enters into the bottom receptacle, and then wrung itself around the base of the housing at “248” of FIG. 1), the hose terminating in a nozzle (consider Paragraph [0041]: “of a flexible suction hose 109 or other type of cleaning accessory tool, including, for example, a wand and a nozzle”),
the bottom receptacle further comprising an emptying mechanism ([0047-48]: which discloses two means by which the collection container be emptied by either opening a hatched lid either on the bottom wall or the top wall of the container), the emptying mechanism including an opening (FIG. 12, “144”, “142”: forms an opening; FIG. 11, “132”: forms an opening).

Instead, Orubor does disclose the following limitations of Claim 2: the emptying mechanism (FIG. 15, “58”, “88”, “90”) including: 
a neck (FIG. 14, “56’”) extending through the bottom receptacle (FIG. 1, FIG. 14, “20”) 
the neck including threads (Consider Col. 8, lines 66 – 67: “by a threaded coupling between the cover and the discharge port”), 
a thread closure (FIG. 14, “86”) attached to the neck (consider FIG. 14: where “86” is attached to end of “56’”), and
the threaded closure being removable (consider Col. 8, line 66: “removable cover 86”), enabling small debris to be removed from the collection container (consider Col. 9, lines 1 – 2: “an operator may simply remove the cover to permit emptying the contents of the vacuum receptacle”).
Additionally, Sjoberg does disclose the following limitations of Claim 2: a separation device (FIG. 2, FIG. 3, “140”) covering the opening (consider FIG. 2: where “140” is most adjacent to the opening of “125”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify a vacuum cleaner of Conrad to wherein the collection container further comprise an emptying mechanism, the emptying mechanism including an opening, a neck extending through the collection container, the neck including threads, a threaded closure attached to the neck, and a separation device covering the opening, the threaded closure being removable, enabling small debris to be removed from the collection container, as taught by Orubor and 

Regarding Claim 5, Conrad, as modified by Orubor and Sjoberg, disclose the limitations of claim 1, as described above, and further discloses wherein the switch (FIG. 7, “156”) is positioned a distance from the vacuum housing (consider FIG. 7 and Paragraph [0051]; where the switch “156” is located on the lid “154” of the collection container “110”, which is detachable from the vacuum housing “112”) and further discloses the functionality, as described above.  


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Conrad, as modified by Orubor and Sjoberg, as applied to claim 1, and further in view of GB-651698-A (Murray-Barber), of record.  

Regarding Claim 10, Conrad, as modified, does disclose the limitations of Claim 1, as described above, however, Conrad, as modified, does not disclose wherein the normally-open switch is mounted on the end of the nozzle that is distal from the housing, and which end would contact a surface to remove debris therefrom, whereby contact with the surface will depress the switch and activate the motor. 
	Instead, Murray Barber does disclose the limitations of Claim 10: wherein the normally-open switch (FIG. 3, “26”) is mounted on the nozzle (consider Page 3, lines 98 – 100: “A control switch 26 suitably shrouded against damage is also, mounted on the nozzle end of the hose so that the motor 100 is 'always under control of the operator when the apparatus is in use”) whereby contact with a surface will depress the switch and activate the motor (consider that a 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify a vacuum cleaner of Conrad, as modified, to one wherein the normally-open switch is mounted on the nozzle whereby contact with a surface will depress the switch and activate the motor, as taught by Barber-Murray, for the purpose of facilitating better immediate control over the activation/deactivation of the motor while wielding the nozzle end of the vacuum cleaner.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Conrad, as modified by Orubor, Sjoberg, and Murray-Barber as applied to claim 10, and further in view of US-2004/0078925 (Evans).  

Regarding Claim 15, Conrad, as modified, does disclose the limitations of Claim 10, as described above, however, Conrad, as modified, does not disclose wherein the hose comprises a plurality of hose elements, the hose elements being connected by a fastener, the hose elements having an increase in diameter the closer the hose element is with respect to the housing.  
Instead, Evans does disclose the limitations of Claim 15: wherein the hose comprises a plurality of hose elements (FIGS 1-2, “20,” “30,” “40” [0043-44]), the hose elements being connected by a fastener (FIG 1, “15,” “25” and “35” [0044]), the hose elements having an increase in diameter the closer the hose element is with respect to the housing (hose elements increase in diameter the closer they are to the housing, [0043]), with Evans teaching the hose elements allow a user to retract or extend their overall length.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify a vacuum cleaner of Conrad, as modified, .  


Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot.  Applicant’s argument with regard to claims 3, 6, and 8 are moot in that the claims are now canceled and the subject matter no longer recited.  Applicant’s argument with regard to claim 1 (now incorporating elements of former claims 2, 4, 7, and 9) is moot because the new ground of rejection does not rely on references as applied in the prior rejection and Conrad has been reinterpreted to read on the amended claim.  Finally, with regard to Applicant’s argument to claim 5 and the limitation of the switch being positioned “a distance from the housing,” Examiner respectfully indicates that the switch, in being disposed on the removable lid, would be capable of being moved farther away, indicating the precise measure or relative meaning of the “distance” has not been specified.     

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8548.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN D KELLER/Primary Examiner, Art Unit 3723